UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARON RONDINA, :
‘Civil Action No. 3:18-CV-215
Plaintiff, :
:(JUDGE MARIANI)
V. :(Chief Magistrate Judge Schwab)
ANDREW SAUL,

Commissioner of Social Security,'

Defendant.

a
AND NOW, THIS a DAY OF OCTOBER 2019, upon de novo review

of Chief Magistrate Judge Schwab's Report and Recommendation ("R&R’) (Doc. 15),
Defendant's objections thereto (Doc. 16) and all other relevant documents, for the reasons
set out in the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.

2. Defendant’s objections (Doc. 20) are OVERRULED.

3. The Commissioner of Social Security's decision is VACATED;

4. The case is REMANDED to the Commissioner for further proceedings consistent

with the analysis set out in the Memorandum Opinion and R&R.

 

‘ Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(9),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
5. The Clerk of Court is directed to CLOSE

 
   

Robert D. Mariani)
United States District Judge
